    

1400 Seaport Boulevard

Redwood City

California 94063

 

Main +1 650 562 0200

Fax   +1 650 817 1499

www.openwave.com

   LOGO [g52843g12w23.jpg]

 

Exhibit 10.28

 

May 29, 2003

 

Alan Black

1400 Seaport Boulevard

Redwood City, CA 94063

 

Re: Amended and Restated Employment Terms

 

Dear Alan:

 

This letter sets forth the terms of your employment at Openwave Systems Inc.
(the “Company”). This letter supersedes all prior agreements relating to the
terms of your employment, except for the Change of Control Severance Agreement
dated October 12, 2001, between you and the Company (the “Change of Control
Agreement”), the Company’s Executive Severance Benefit Policy, and the
Confidentiality and Invention Assignment Agreement between you and the Company
(the “Confidentiality and Invention Assignment Agreement”). As we previously
agreed, the terms set forth below are effective as of April 1, 2003. Capitalized
terms used herein and not otherwise defined, shall have the meanings given to
them under the Change of Control Agreement.

 

Your title will be Senior Vice President, Managing Director – EMEA. You will
also continue to be a member of the Company’s executive management team that
consists of the CEO and the most senior executives at the Company that report to
the CEO (a “CXO level position”). In that capacity you will continue to report
to me, and in your capacity as MD – EMEA you will also report to Al Snyder,
Senior Vice President, Worldwide Customer Operations as concerns all customer
operations matters.

 

Your appointment to the position of Managing Director – EMEA represents a
temporary international assignment beginning April 1, 2003 and extending through
August 31, 2004, unless shortened or lengthened by our mutual agreement. In
addition, within a period of one hundred twenty (120) days of a Change of
Control of the Company, you will be entitled, in your discretion, to terminate
your temporary international assignment and return to a CXO position in Redwood
City, California (or if an acceptable CXO position is not available for you, you
would be entitled to severance benefits based upon Involuntary Termination as
provided under the Change of Control Agreement) by providing 30 days advance
written notice to the Company. Commencing July 1, 2003 or earlier, you will be
based in the Company’s office in Hemel Hempstead, United Kingdom. During your
international assignment, you will receive our standard international assignment
benefits for executive expatriates including tax equalization for compensation
paid to you, subject to certain limitations for equity compensation in
accordance with the Company’ standard policies, and a relocation package for
your and your immediate family to and return from London, England, as will be
more specifically provided in a separate document. Your monthly base salary will
remain $22,920 per month or $275,000 on an annualized basis. For clarity, this
temporary assignment shall not constitute an Involuntary Termination under the
Change of Control Agreement or any other agreement, program, plan, policy, or
arrangement at the Company.

 

For the duration of this assignment you will be a participant in an individual
variable pay plan (under the Worldwide Customer Operations General Manager
Variable Pay Plan (“GM VPP”) pursuant to which you will be eligible for: (a) a
quarterly bonus of up to $37,500 based upon your achievement of your quarterly
incentive base objectives; and (b) an additional upside quarterly bonus
structured to offer you an opportunity to earn an additional $75,000 based upon
your achievement of your quarterly stretch incentive objectives but the actual
payout of which may be higher or lower in accordance with the GM VPP based upon
the level of your achievement against your stretch objectives. Your quarterly
base and stretch objectives shall be established by the Senior Vice President,
Worldwide Sales in consultation with you, the COO, and the CEO. Notwithstanding
the foregoing, the Company shall pay you the targeted base (i.e., $37,500) bonus
amount for the quarter ending June 30, 2003 based only upon your continued
employment in this new position through June 30, 2003, regardless of your actual
achievement against the base objectives. Of course, for the quarter ended June
30, 2003 (as in future quarters) you will be eligible for an additional upside
bonus, based upon your achievement of your quarterly stretch objectives and in
accordance with the GM VPP. Any quarterly base or stretch bonus amounts due
shall be paid within 45 days following the end of the corresponding quarter.



--------------------------------------------------------------------------------

You will also continue to be entitled to the retention and performance bonuses,
with a payment date on or promptly following September 30, 2003, based upon
achievement of the payment conditions described in your employment agreement
dated January 24, 2003.

 

You also will continue to be entitled to the benefits available to you, if any,
under the Change of Control Agreement, and the Executive Severance Benefit
Policy. For purposes of such agreement and policy, your position will be that of
a member of the CXO team that is on temporary international assignment as
described above. For purposes of clarity, if the Company experiences a Change of
Control during the period of your international assignment, and you suffer an
Involuntarily Termination from your position as Senior Vice President, Managing
Director—EMEA during the temporary assignment period or you suffer an
Involuntary Termination of your employment in a CXO level position at or after
the conclusion of your international assignment (including if the temporary
international assignment is shortened at your election within one hundred twenty
(120) days following a Change of Control, as permitted above), you will be
eligible for benefits under the Change of Control Agreement, based upon
Involuntary Termination of your employment. In addition, if a Change of Control
has not occurred, should you not be offered a CXO level position at the
conclusion of your international assignment and as result elect to terminate
your employment with the Company, you will receive COBRA health insurance
premium payments for one year and a severance payment within thirty days of your
termination of employment, equal to one year’s base salary. Severance benefits
payable to you under this letter shall coordinate with any severance, change of
control, or termination benefits payable to you under any other agreement,
policy, practice, or arrangement of the Company to which you are entitled,
including with the Change of Control Agreement and the Executive Severance
Policy. This means that if you become entitled to cash payments or any other
benefits from the Company in connection with the occurrence of a Change of
Control or the termination of your employment, then the severance benefits
received by you under this letter shall be reduced by the like-kind benefits
received by you from the Company or its successor under such other plans,
programs, arrangements, or agreements (or vice versa, depending upon the order
of their occurrence).

 

As an employee, you will also continue to be eligible to receive our standard
employee benefits except for matters that this letter provides you with more
valuable benefits than the Company’s standard policies. In addition, during your
international assignment, you will be eligible and considered for an option
award as a member of the CXO team, each year during the Company’s annual option
award program applicable to members of the Company’s CXO team and other
executive staff members.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, subject to the severance obligations under this letter.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please send the original signed offer letter in the
provided envelope to Susan Ellis no later than five days after your receipt of
this letter.

 

         Accepted by:     

                                                                     

                                                                            

Don Listwin

President and CEO

       Alan Black     